Case 3:13-cr-00060-TJC-PDB Document 89 Filed 10/27/20 Page 1 of 3 PageID 641




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


   UNITED STATES OF AMERICA,

                     Plaintiff,

   vs.                                        Case No.:    3:13-cr-60-J-32PDB

   JAMES D. KASPER,

                     Defendant.
                                          /

                                       ORDER

         This case is before the Court on Defendant James Kasper’s “Petition for

   Audita Querela.” (Doc. 81). Defendant is serving a 240-month term of

   imprisonment for production of child pornography. (Doc. 59). He asks the Court

   to reduce his sentence based on Amendment 801 to the United States

   Sentencing Guidelines, which amended several guidelines provisions related to

   child pornography offenses. Defendant states that Amendment 801 neither

   creates a cognizable claim under 28 U.S.C. § 2255, nor is it retroactive such that

   it would authorize a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2). The

   United States has responded (Doc. 85), and Defendant filed a reply (Doc. 86).

         Audita querela is an extraordinary common law writ that may provide

   post-conviction remedies where relief is not otherwise cognizable. United States

   v. Holt, 417 F.3d 1172, 1175 (11th Cir. 2005). “‘The All Writs Act is a residual
Case 3:13-cr-00060-TJC-PDB Document 89 Filed 10/27/20 Page 2 of 3 PageID 642




   source of authority to issue writs that are not otherwise covered by statute.

   Where a statute specifically addresses the particular issue at hand, it is that

   authority, and not the All Writs Act, that is controlling.’” United States v. Terry,

   758 F. App'x 888, 889 (11th Cir. 2019) (quoting Pa. Bureau of Corr. v. U.S.

   Marshals Serv., 474 U.S. 34, 43 (1985)). “Courts should only recognize common-

   law writs in a criminal context when necessary to plug a gap in the system of

   federal postconviction remedies.” Id. (internal quotation marks omitted) (citing

   Holt, 417 F.3d at 1175).

         Thus, where relief is cognizable under another framework, such as 28

   U.S.C. § 2255 or 18 U.S.C. § 3582(c), a federal prisoner may not use a writ of

   audita querela to mount a collateral attack. See Holt, 417 F.3d at 1175.

         Here, there [is] no gap to plug. A federal statute, 18 U.S.C. §
         3582(c)(2), specifically provides a framework for challenges based
         on amendments to the Sentencing Guidelines. The statute permits
         a federal court to reduce the sentence of “a defendant who has been
         sentenced to a term of imprisonment based on a sentencing range
         that has subsequently been lowered by the Sentencing
         Commission.” 18 U.S.C. § 3582(c)(2). This is precisely the sort
         of claim [Defendant] is trying to bring. The existence of this
         statutory provision renders [Defendant] ineligible for a writ
         of audita querela.

   Terry, 758 F. App’x at 889–90. Therefore, Defendant’s petition for writ of audita

   querela is properly construed as a motion for a sentence reduction under 18

   U.S.C. § 3582(c)(2). “Under § 3582(c)(2), however, a court may only grant a

   sentence reduction on the basis of a Guidelines amendment that the Sentencing



                                            2
Case 3:13-cr-00060-TJC-PDB Document 89 Filed 10/27/20 Page 3 of 3 PageID 643




   Commission has expressly given retroactive effect.” Terry, 758 F. App'x at 890.

   The Sentencing Commission has not given retroactive effect to Amendment 801.

   See U.S.S.G. § 1B1.10(d). Thus, Defendant’s request for relief under § 3582(c)(2)

   must be denied. That Defendant cannot succeed under § 3582(c)(2) – given that

   Amendment 801 is not retroactively applicable – does not make relief under §

   3582(c)(2) “unavailable,” such that he can proceed under a writ of audita

   querela. See Terry, 758 F. App’x at 890; see also United States v. Valdez-

   Pacheco, 237 F.3d 1077, 1080 (9th Cir. 2001) (A “prisoner may not circumvent

   valid congressional limitations on collateral attacks by asserting that those very

   limitations create a gap in the postconviction remedies that must be filled by

   the common law writs.”). Accordingly, Defendant’s “Petition for Audita Querela”

   (Doc. 81) is DENIED.

           DONE AND ORDERED at Jacksonville, Florida this 27th day of

   October, 2020.



                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge


   lc 19

   Copies:
   Counsel of record
   Pro se defendant




                                           3
